UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended April 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 9-30-98 23.52% 14.97%  12.65% 21.84% 23.52% 100.86%  213.10% B 3-1-00 23.19 15.12  14.81 21.22 23.19 102.16  208.84 C 3-1-00 20.66 15.35  14.82 18.60 20.66 104.25  208.99 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until June 30, 2009. The net expenses are as follows: Class A  1.54%, Class B  2.24%, Class C  2.24% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.80%, Class B 2.51%, Class C  2.50% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Global Real Estate Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Global Real Estate Fund Class A shares for the period indicated. For comparison, weve shown the same investment in three separate indexes. With Period Without maximum Class beginning sales charge sales charge Index 1 Index 2 Index 3 B 3-1-00 $30,884 $30,884 $36,235 $37,180 $11,518 C 3-1-00 30,899 30,899 36,235 37,180 11,518 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors/Citigroup World Property Index  Index 1  is an unmanaged index consisting of U.S. and foreign companies. MSCI U.S. REIT Index  Index 2  is an unmanaged index consisting of the most actively traded real estate investment trusts. Standard & Poors 500 Index  Index 3  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index 1 figure as of closest month end to inception date. Semiannual report | Global Real Estate Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $822.80 $8.11 Class B 1,000.00 820.00 11.28 Class C 1,000.00 820.50 11.29 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Global Real Estate Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $1,016.00 $8.97 Class B 1,000.00 1,012.50 12.48 Class C 1,000.00 1,012.50 12.48 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.80%, 2.51% and 2.50% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Global Real Estate Fund 9 Portfolio summary Top 10 holdings 1 Shenzhen Investment Ltd. 4.4% Westfield Group 2.9% Mitsui Fudosan Co., Ltd. 3.8% Sun Hing Kai Properties Ltd. 2.9% Melco PBL Entertainment Mitsubishi Estate Co., Ltd. 3.8% (Macau) Ltd., ADR 2.8% Allco Commercial Real Estate Investment Trust 3.5% IVG Immobilien AG 2.6% Cheung Kong (Holdings) Ltd. 3.3% Road King Infrastructure Ltd. 2.6% Industry distribution 1 Real estate manageme nt & development 38% Marine 2% Retail REITs 16% Construction & engineering 2% Office REITs 15% Industrial REITs 2% Diversified REITs 9% Oil & gas drilling 1% Residential REITs 6% Specialized REITs 1% Casinos & gaming 3% Apparel, accessories & luxury goods 1% Highways & railtracks 3% Other 1% 1 As a percentage of net assets on April 30, 2008. Global Real Estate Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.60% (Cost $45,213,588) Apparel, Accessories and Luxury Goods 0.51% C C Land Holdings, Ltd. 228,000 250,508 Asset Management & Custody Banks 0.74% ARA Asset Management 656,978 367,762 Casinos & Gaming 2.84% Melco PBL Entertainment (Macau) Ltd. ADR (I) 106,500 1,405,800 Construction and Engineering 1.97% Vinci SA 13,300 975,679 Diversified REITs 9.09% Allco Commerical Real Estate Investment Trust (I) 2,900,000 1,732,633 British Land Co., Plc 62,727 1,041,031 Stockland 102,397 697,441 Vornado Realty Trust 11,000 1,023,990 Highways & Railtracks 2.55% Road King Infrastructure Ltd. 1,064,000 1,259,579 Home Building 0.91% Construtora Tenda SA (I) 85,000 450,006 Industrial REITs 1.93% ProLogis Co. 15,200 951,672 Marine 2.21% Alexander & Baldwin, Inc. 10,750 539,973 Diana Shipping, Inc. (L) 18,200 552,552 Office REITs 15.46% Alexandria Real Estate Equities, Inc. 7,000 735,210 Axis Real Estate Investment Trust 667,000 371,611 Boston Properties, Inc. 10,000 1,004,900 Champion Real Estate Investment Trust (I) 900,000 462,553 Commonwealth Property Office Fund 480,000 634,465 Digital Realty Trust, Inc. 25,200 976,500 Douglas Emmett, Inc. 21,500 510,840 Great Portland Estates Plc 65,000 588,395 Nippon Building Fund, Inc. 85 1,115,718 See notes to financial statements Semiannual report | Global Real Estate Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Office REITs (continued) SL Green Realty Corp. 8,000 $742,400 Societe Fonciere Lyonnaise 5,637 500,640 Oil & Gas Drilling 1.43% Transocean, Inc. (I) 4,800 707,808 Real Estate Management & Development 36.58% Capitaland Ltd. 190,000 957,600 Cheung Kong (Holdings) Ltd. 103,000 1,608,799 Chinese Estates Holdings Ltd. 275,000 432,609 Eurocastle Investment Ltd. 49,000 591,610 Henderson Land Development Co., Ltd. 109,000 833,822 Hongkong Land Holdings Ltd. 255,000 1,157,572 IVG Immobilien AG 50,800 1,278,175 Keck Seng Investments Ltd. 965,679 558,962 KLCC Property Holdings Berhad 513,000 493,830 Mapeley Ltd. 20,000 502,238 Mitsubishi Estate Co., Ltd. 64,000 1,861,241 Mitsui Fudosan Co., Ltd. 74,000 1,869,974 Shenzhen Investment Ltd. 3,992,857 2,176,781 Sumitomo Realty & Development Co., Ltd. 47,000 1,178,099 Sun Hing Kai Properties Ltd. 81,000 1,415,600 Tejon Ranch Co. (I)(L) 14,000 591,640 Thomas Properties Group, Inc. 69,316 577,402 Residential REITs 5.90% Avalonbay Communities, Inc. 9,500 947,625 BRE Properties, Inc. (Class A) 16,000 767,200 Essex Property Trust, Inc. 10,100 1,201,900 Retail REITs 16.31% Artis Real Estate Investment Trust 30,000 461,126 Hammerson Plc 47,000 935,749 Japan Retail Fund Investment Corp. 110 651,430 Land Securities Group Plc 22,700 690,287 Link REIT (The) 330,000 790,039 Lippo-Mapletree Indonesia Retail Trust (I) 1,735,000 732,307 Simon Property Group, Inc. 11,470 1,145,394 Unibail-Rodamco 4,700 1,207,076 Westfield Group 84,500 1,452,056 Specialized REITs 1.17% Host Hotels & Resorts, Inc. 33,510 576,372 See notes to financial statements Global Real Estate Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.54% (Cost $1,255,068) Joint Repurchase Agreement 0.76% Joint Repurchase Agreement with Bank of America Corp. dated 4-30-08 at 1.910% to be repurchased at $374,020 on 5-1-08, collateralized by $293,730 U.S. Inflation Indexed Bond, 3.000% due 7-15-12 (valued at $381,480, including interest) 1.910% $374 374,000 Shares Cash Equivalents 1.78% John Hancock Cash Investment Trust (T)(W) 2.7260% (Y) 881,068 881,068 Total investments (Cost $46,468,656)  102.14% Other assets and liabilities, net (2.14%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income-producing security. (L) All or a portion of this security is on loan as of April 30, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes, was $47,223,153. Gross unrealized appreciation and depreciation of investments aggregated $7,661,435 and $4,385,339, respectively, resulting in net unrealized appreciation of $3,276,096. See notes to financial statements Semiannual report | Global Real Estate Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $45,587,588) including $863,792 of securities loaned (Note 2) $49,618,181 Investments in affiliated issuers, at value (Cost $881,068) 881,068 Total investments, at value (Cost $46,468,656) Foreign currency at value (Cost $20,567) 20,735 Cash 186 Receivable for investments sold 525,702 Receivable for shares sold 30,222 Dividends and interest receivable 98,768 Receivable from affiliates 5,170 Total assets Liabilities Payable for investments purchased 166,691 Payable for shares repurchased 558,722 Payable upon return of securities loaned (Note 2) 881,068 Payable to affiliates Management fees 31,378 Distribution and service fees 23,000 Other 28,331 Other payables and accrued expenses 51,837 Total liabilities Net assets Capital paid-in 37,623,477 Accumulated net realized gain on investments and foreign currency transactions 7,695,870 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 4,031,788 Accumulated net investment income 87,870 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($29,060,070 ÷ 1,961,814 shares) $14.81 Class B ($11,740,074 ÷ 795,367 shares) 1 $14.76 Class C ($8,638,861 ÷ 584,958 shares) 1 $14.77 Maximum offering price per share Class A ($14.81 ÷ 95%) 2 $15.59 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Global Real Estate Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $41,870) $1,252,576 Securities lending 28,154 Income from affiliated issuers 8,803 Interest 6,275 Total investment income Expenses Investment management fees (Note 3) 216,983 Distribution and service fees (Note 3) 160,022 Transfer agent fees (Note 3) 92,810 Accounting and legal services fees (Note 3) 2,712 Blue sky fees 39,577 Printing fees 18,010 Custodian fees 16,831 Professional fees 11,281 Trustees fees 3,008 Miscellaneous 7,020 Total expenses Less expense reductions (Note 3) (2,456) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 8,387,415 Foreign currency transactions (97,658) Change in net unrealized appreciation (depreciation) of Investments (21,996,833) Translation of assets and liabilities in foreign currencies 1,102 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements Semiannual report | Global Real Estate Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment income $506,222 $730,010 Net realized gain 13,444,561 8,289,757 Change in net unrealized appreciation (depreciation) (9,801,942) (21,995,731) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (289,406) (434,193) Class B (6,696) (133,875) Class C (4,269) (91,153) From net realized gain Class A (5,394,040) (7,279,143) Class B (2,628,948) (3,112,280) Class C (1,685,444) (2,091,675) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 84,270,530 73,518,628 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income of $17,081 and $87,870, respectively. See notes to financial statements Global Real Estate Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.35 0.30 0.30 0.31 0.21 0.23 Net realized and unrealized gain (loss) on investments 3.03 3.25 2.32 6.34 1.20 (4.05) Total from investment operations Less distributions From net investment income (0.41) (0.33) (0.41) (0.28) (0.14) (0.23) From net realized gain  (0.06) (0.40) (0.53) (2.65) (4.06) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $18 $28 $34 $45 $43 $29 Ratios (as a percentage of average net assets): Expenses before reductions 1.82 1.70 1.65 1.59 1.54 1.80 7 Expenses net of fee waivers, if any 1.65 1.65 1.60 1.55 1.54 1.80 7 Expenses net of all fee waivers and credits 1.65 1.65 1.60 1.55 1.54 1.79 7 Net investment income 3.10 2.01 1.70 1.47 0.91 2.97 7 Portfolio turnover (%) 195 98 13 32 35 64 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Global Real Estate Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.27 0.20 0.18 0.17 0.04 0.18 Net realized and unrealized gain (loss) on investments 3.03 3.24 2.32 6.31 1.21 (4.04) Total from investment operations Less distributions From net investment income (0.33) (0.23) (0.29) (0.13) (0.01) (0.17) From net realized gain  (0.06) (0.40) (0.53) (2.65) (4.06) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $21 $24 $23 $24 $18 $12 Ratios (as a percentage of average net assets): Expenses before reductions 2.52 2.40 2.35 2.29 2.24 2.51 7 Expenses net of fee waivers, if any 2.35 2.35 2.30 2.25 2.24 2.51 7 Expenses net of all fee waivers and credits 2.35 2.35 2.30 2.25 2.24 2.50 7 Net investment income 2.40 1.33 1.00 0.82 0.19 2.31 7 Portfolio turnover (%) 195 98 13 32 35 64 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Global Real Estate Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.27 0.19 0.18 0.16 0.04 0.18 Net realized and unrealized gain (loss) on investments 3.03 3.25 2.32 6.32 1.21 (4.03) Total from investment operations Less distributions From net investment income (0.33) (0.23) (0.29) (0.13) (0.01) (0.17) From net realized gain  (0.06) (0.40) (0.53) (2.65) (4.06) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $11 $14 $13 $15 $12 $9 Ratios (as a percentage of average net assets): Expenses before reductions 2.52 2.40 2.35 2.29 2.24 2.50 7 Expenses net of fee waivers, if any 2.35 2.35 2.30 2.25 2.24 2.50 7 Expenses net of all fee waivers and credits 2.35 2.35 2.30 2.25 2.24 2.49 7 Net investment income 2.38 1.32 1.01 0.79 0.18 2.26 7 Portfolio turnover (%) 195 98 13 32 35 64 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Global Real Estate Fund 19 Notes to financial statements (unaudited) Note 1 Organization John Hancock Global Real Estate Fund (the Fund) is a diversified series of John Hancock Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
